Case 3:21-cr-00068-TJC-JRK Document 24 Filed 07/20/21 Page 1 of 2 PageID 37



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  vs.                                                    CASE NO. 3:21-cr-68-TJC-JRK

  CARLOS ANDRES PEDRAZA-
  AVALOS


                        REPORT AND RECOMMENDATION1
                         CONCERNING PLEA OF GUILTY

          The Defendant, by consent, has appeared before me pursuant to Rule 11,

  Fed. R. Crim. P. and Rule 6.01(c)(12), M. D. Fla. Rules, and has entered a plea

  of guilty to Count One of the Information. After cautioning and examining the

  Defendant under oath concerning each of the subjects mentioned in Rule 11, I

  determined that the guilty plea was knowledgeable and voluntary, and that the

  offense charged is supported by an independent basis in fact containing each of

  the essential elements of such offense. I therefore recommend that the plea of

  guilty be accepted and that the Defendant be adjudged guilty and have sentence

  imposed accordingly.

          DONE and ORDERED in Jacksonville, Florida on this 20th day of July,

  2021.




          1     The parties have agreed to waive the fourteen (14) day objection period to this
  Report and Recommendation. 28 U.S.C. § 636(b)(1)(B); 11th Cir. R. 3-1; Rule 1.02(b), M.D. Fla.
  Rules; Order (Doc. No. 3), No. 8:20-mc-SDM, entered October 29, 2020, at 6.
Case 3:21-cr-00068-TJC-JRK Document 24 Filed 07/20/21 Page 2 of 2 PageID 38




  Copies to:
  Honorable Timothy J. Corrigan
  United States District Judge
  Marielena Diaz, Courtroom Deputy
  Assistant United States Attorney (Corsmeier)
  Matt Shirk, Esquire
  United States Probation




                                         2
